DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 5, and 7-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claims 4, 5, 12, 13, and 20, the parts by weight of the reaction product are not given a basis, i.e., is it is based on 100 parts by weight of solids content or other relative amount?
With respect to claim 7, line 2, the term “the polymer reinforcement” lacks antecedent basis.  It is unclear whether this term refers back to the polymer reinforcement cord of line 1.  Also, the preamble states that the claim is drawn to a reinforced rubber composition, but it appears to have structure of an article of manufacture with a polymer reinforcement cord contacting a surface of a rubber composition.
With respect to claims 8 and 17, it is unclear if “hybrid cord prepared from combinations of different yarns” is limited to the aforementioned cords.
With respect to claim 16, line 1, the term “the step” lacks antecedent basis.
With respect to claims 9-15 and 17-20, they are rejected for failing to cure the deficiency a claim from which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Windus (US 3,617,186).
With respect to claim 1, Windus discloses an aqueous composition for tanning skins comprising tris(hydroxymethyl)nitromethane and a polyhydric phenol such as phloroglucinol (abstract).  Windus discloses that the tris(hydroxymethyl)nitromethane reacts with the phenol (col. 2, lines 1-3).  Example 18 includes 150 g water, 5.0 g tris(hydroxymethyl)nitromethane and 4.2 g of phloroglucinol (col. 4, lines 49-54).  
While Windus does not disclose that the aqueous composition is used for rubber reinforcement adhesive, it is noted that case law holds that “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation.”  See Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). 
With respect to claim 4, based on molecular weight of tris(hydroxymethyl)nitromethane of 151 g/mol and molecular weight of phloroglucinol of 126 g/mol, the molar amounts are 0.033 and 0.033, respectively, providing for a molar ratio of 1:1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kreahling (US 4,052,501).
With respect to claims 1, 7, 8, 16, and 17, Kreahling discloses that to enhance adhesion of synthetic filaments of rayon or nylon to rubber, a resorcinol-formaldehyde-latex dip is used made from a formaldehyde donor such as trimethylolnitromethane (i.e., tris(hydroxymethyl)nitromethane) and a polyhydroxyphenol such as phloroglucinol (col. 2, lines 31-41).  The resorcinol-formaldehyde resin is also use for polyester filaments when the polyester filaments are pre-treated (col. 2, lines 41-49).  In the example, a resorcinol-formaldehyde dip is prepared from water, resorcinol as polyhydroxyphenol, formaldehyde as formaldehyde donor.
Kreahling fails to exemplify a resorcinol-formaldehyde dip that comprises both trimethylolnitromethane and phloroglucinol.
While Kreahling does not exemplify the reaction product of trimethylolnitromethane and phloroglucinol, this does not negate a finding of obviousness under 35 USC 103 since a preferred embodiment such as an example is not controlling.  Rather, all disclosures “including unpreferred embodiments” must be considered.  In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize the claimed reaction product given that Kreahling teaches each one.
With respect to claims 2 and 10, the exemplified resorcinol-formaldehyde dip comprises styrene-butadiene latex (col. 4, lines 24-31).
With respect to claims 3, 11, and 19, in the example a resorcinol-formaldehyde dip is prepared by mixing 16.6 parts by weight of resorcinol (110 g/mol) as polyhydroxyphenol and 5.44 parts by weight formaldehyde (30 g/mol) as formaldehyde donor (col. 4, lines 24-30), which provides for 0.15 moles resorcinol and 0.18 moles formaldehyde—molar ratio of about 1.  
With respect to claims 4, 5, 12, 13, and 20, the exemplified resorcinol-formaldehyde dip comprises 16.6 parts by weight resorcinol, 5.44 parts by weight formaldehyde, 79.95 parts by weight vinyl-pyridine latex, and 50 parts by weight of styrene-butadiene latex (col. 4, lines 23-32).  These amounts provide for an amount of resorcinol and formaldehyde of 14 parts by weight per 100 parts by weight of solid adhesive.
While these amounts are for phloroglucinol and tris(hydroxymethyl)nitromethane, it would have been obvious to one of ordinary skill in the art to utilize similar amounts when using claimed polyhydroxyphenol and formaldehyde donor.
With respect to claim 9, the exemplified polyester filament (cord) is polyethylene terephthalate (col. 5, line 40).
With respect to claim 15, Kreahaling discloses that the invention relates to tires (col. 1, lines 5-6).
While Kreahling does not explicitly disclose that the tires are pneumatic tires, it would have been obvious to one of ordinary skill in the art to utilize the reinforced rubber composite in a pneumatic tire which is a standard type of tire.

Claims 6, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kreahling (US 4,052,501) in view of Wentworth (US 6,884,832).
The discussion with respect to Kreahling in paragraph 4 above is incorporated here by reference.
Kreahling exemplifies a polyester filament dipped in a resorcinol-formaldehyde composition comprising 195 parts of a 41% vinyl-pyridine latex (80 parts by weight solids) and 50 parts by weight of a styrene-butadiene latex (col. 4, lines 24-32).  These amounts provide a ratio of styrene-butadiene rubber to vinylpyridine rubber of 1:1.3 which falls within claimed range.
Kreahling fails to disclose that the vinyl-pyridine latex is a vinylpyridine-styrene-butadiene rubber.
Wentworth discloses an adhesion promoter for cord-reinforced rubber composites (abstract) and teaches that vinyl-pyridine latex is a copolymer of butadiene, styrene, and 2-vinylpyridine (col. 15, lines 50-54) which is used in combination with resorcinol-formaldehyde dips (col. 15, lines 55-63).
Given that both Kreahling and Wentworth are drawn to treated cords in rubber composites comprising vinyl-pyridine latex and further given that a vinyl-pyridine latex is a copolymer of butadiene, styrene, and 2-vinylpyridine as taught by Wentworth, it would have been obvious to one of ordinary skill in the art to utilize a copolymer of butadiene, styrene, and 2-vinylpyridine in combination with styrene-butadiene in relative amounts like claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn